Name: 83/458/EEC: Commission Decision of 1 September 1983 establishing that the apparatus described as 'ARL - Scanning Electron Microprobe Quantometer, model SEMQ, with accessories' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1983-09-09

 Avis juridique important|31983D045883/458/EEC: Commission Decision of 1 September 1983 establishing that the apparatus described as 'ARL - Scanning Electron Microprobe Quantometer, model SEMQ, with accessories' may not be imported free of Common Customs Tariff duties Official Journal L 249 , 09/09/1983 P. 0035 - 0035*****COMMISSION DECISION of 1 September 1983 establishing that the apparatus described as 'ARL - Scanning Electron Microprobe Quantometer, model SEMQ, with accessories' may not be imported free of Common Customs Tariff duties (83/458/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 7 March 1983, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'ARL - Scanning Electron Microprobe Quantometer, model SEMQ, with accessories', ordered on 24 September 1980 and intended to be used for the precision microanalyses by means of multichannel simultaneous electronic analysis, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 6 July 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analysis system; Whereas its objective technical characteristics such as the precision of the microanalyses and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'Camebax' manufactured by Cameca, Boulevard St Denis 103, 92400 Courbevoie, France and to the apparatus 'SEM 505' and 'PSEM 500 X' manufactured by Philips Nederland BV, Boschdijk 525, Eindhoven, Netherlands, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'ARL - Scanning Electron Microprobe Quantometer, model SEMQ, with accessories', which is the subject of an application by Italy of 7 March 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 September 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.